UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7217


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TOMMIE RAYMOND THOMAS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:03-cr-00173-GCM-1; 3:15-cv-00241-GCM)


Submitted:   October 20, 2015             Decided:   October 23, 2015



Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tommie Raymond Thomas, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tommie Raymond Thomas seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                   The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.            28   U.S.C.       §    2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies     this      standard       by

demonstrating         that     reasonable        jurists     would       find        that     the

district       court’s      assessment   of       the    constitutional             claims    is

debatable      or     wrong.     Slack     v.     McDaniel,        529       U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion     states      a     debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Thomas has not made the requisite showing.                       Accordingly, we deny

a   certificate       of     appealability       and    dismiss      the       appeal.         We

dispense       with    oral     argument      because        the     facts          and     legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3